Case 9:19-cv-81160-RS Document 172-6 Entered on FLSD Docket 02/21/2020 Page 1 of 2
                                           EXHIBIT 6

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 9:19-CV-81160-RS

   APPLE INC.,


          Plaintiff,

   v.

   CORELLIUM, LLC,

         Defendant.
   _______________________________/


                   CONFIDENTIAL DECLARATION OF AMANDA GORTON

          1.      I am over the age of 18, and otherwise sui juris in all respects. I make this

   declaration based upon my personal knowledge.

          2.      I reside at 16 E. Ocean Ave., Ocean Ridge, FL 33435.

          3.      I am the Chief Executive Officer of Corellium, LLC (“Corellium”), which has been

   named as a Defendant in the above-captioned case (“Lawsuit”) as alleged in the Plaintiff Apple

   Inc.’s (“Apple”) operative Complaint.

          4.      In my capacity as Chief Executive Officer of Corellium, I have in-depth knowledge

   as to the sale of Corellium’s product to prospective customers.

          5.      On October 9, 2019, Apple Inc. (“Apple”) served Corellium Apple’s First Set of

   Interrogatories (“Interrogatories”) as well as Apple’s First Set of Requests for Production

   (“Requests” and collectively with Interrogatories “Discovery Requests”).

               6. Included in Apple’s Discovery Requests are requests that pertain to potential

   customers of Corellium.
Case 9:19-cv-81160-RS Document 172-6 Entered on FLSD Docket 02/21/2020 Page 2 of 2



                7. Specifically, Interrogatory No. 15 asks Corellium to “[i]dentify all Persons who

   have requested purchase of, license to, or any other access to, the Corellium Apple Product to

   whom Corellium has refused to sell, license, or give access.”

                8. Additionally, Request Nos. 14, 34, 35, 37, 62, 70, and 71 all seek documents

   relating to potential customers of Corellium.

          9.       Responding and answering Apple’s Discovery Requests concerning Corellium’s

   potential or denied customers would be a tremendous undertaking and completely disproportional

   to the case. Indeed, there are likely more than ten thousand (10,000) inquiries relative to these

   discovery requests.

          10.      Due to the fact that more than ten thousand (10,000) inquiries are likely to exist that

   are relative to these Discovery Requests, Corellium’s potential obligation to identify such

   responsive documents and to answer the corresponding interrogatory will be extremely time-

   consuming with little, if any, benefit provided to Apple.

          I declare under penalty of perjury that the foregoing is true and correct. Executed on this

   21st day of February, 2020.


                                                          Amanda Gorton




                                                    -2-
